DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-14 in the reply filed on 11/03/2022 is acknowledged.  The traversal is on the ground(s) that the two groups necessarily do not have an undue burden of search together.  This is not found persuasive because while the subject matter of groups I and II may overlap, they also require additional searches in mutually exclusive area such that a serious burden would be placed on Examiner if examined together.
Additionally it is noted that the restriction between the groups, which are drawn to a processing apparatus and a method of using the processing apparatus, respectively, can be properly required and maintained based on the fact that the method in Group II can be practiced by materially different apparatus, such as an apparatus which does not require the configuration of the electrodes.
The requirement is still deemed proper and is therefore made FINAL.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/03/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-6, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20010003298 to Shamouilian in view of US 20140263182 to Chen.
  Claim 1: Mizuno discloses a substrate processing system comprising a substrate support assembly, the substrate support assembly (55 [support], Fig. 1) comprising: a metal base (130 [base], para. [0029]) having a substrate support (60 [dielectric]) disposed thereon, the substrate support comprising a plurality of electrodes (70/210), wherein each of the plurality of electrodes (70/210) is spaced apart from a substrate supporting surface of the substrate support (top of 60) by a first layer of dielectric material (top portion of 60), the plurality of electrodes (70/210) are spaced apart from the metal base (130) by a second layer of dielectric material (lower portion of 60, para. [0035]), each of the plurality of electrodes (70/210) is isolated from a different one of the plurality of electrodes by a portion of dielectric material (see Fig. 1), a first electrode (220b [second collar], Fig. 6) of the plurality of electrodes is electrically coupled to a first voltage source (260 [bias voltage supply]), a second electrode (42b [outside electrode]) of the plurality of electrodes, the second electrode (42b) of the plurality of electrodes is disposed radially outward from and at least partially surrounds the first electrode (see Fig. 6), and one of the plurality of electrodes (70 [primary electrode]) is coupled to a chucking power supply (DC voltage to 70 that is not shown but disclosed, para. [0033]) for electrically clamping a substrate (25 [substrate]) to the substrate supporting surface of the substrate support (para. [0033]).
However Mizuno does not explicitly disclose the first voltage power is a pulsed DC voltage source, and that the second electrode is couple to a second pulsed DC voltage source. 
Chen discloses a first electrode (22b [electrode segment], Fig. 6) is coupled to a first voltage power (74b) is a pulsed DC voltage source (74b [DC source], para. [0037] where they are pulsed), and that the second electrode (22c [electrode segment]) is coupled to a second pulsed DC voltage source (74c [DC source]), for the purpose of having separate controllable DC bias sources, to improve radial uniformity (para. [0037]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first and second pulsed DC power sources coupled to the first and second electrode as taught by Chen with motivation to have separate controllable DC bias sources, to improve radial uniformity.
Claim 3: The apparatus Shamouilian in view of Chen discloses wherein the one of the plurality of electrodes (70, Fig. 6, Shamouilian) that is coupled to the chucking power supply comprises a metal mesh (para. [0032]). 
Claim 4: The apparatus Shamouilian in view of Chen discloses wherein the first electrode (220b, Fig. 6, Shamouilian) and the second electrode (220a) appear to be concentrically disposed about a center of the substrate supporting surface of the substrate support (center 75 [surface] of 60, see Fig. 6).
Claim 5: The apparatus Shamouilian in view of Chen discloses wherein the first electrode (220b, Fig. 6, Shamouilian) has a substantially circular shape (para. [0038-0041], and see Fig. 4-7 where they are generally circular) appear to be in a plane parallel to the substrate supporting surface (75, see Fig. 6).
Claim 6: The apparatus Shamouilian in view of Chen discloses wherein the second electrode (220a, Fig. 6, Shamouilian) appears to be disposed proximate to a circumferential edge of the substrate support (“disposed proximate” is interpreted as not disposed at a center of 60, which reads on the claim). Additionally, 22c of Chen appears disposed proximate to the circumferential edge of the substrate support (Fig. 6).
Claim 13: The apparatus Shamouilian in view of Chen discloses wherein the first pulsed DC voltage source (74b, Fig. 6, Chen) comprise a first high voltage DC power supply (74b, para. [0030], where the disclosed power ranges are interpreted as “high”) that is configured to provide a negative DC voltage to the first electrode of the plurality of electrodes (22b, para. [0028], which is a similar embodiment to Fig. 1, para. [0037]), and the second pulsed DC voltage source (74a) comprise a second high voltage DC power supply (74a, para. [0030], where the disclosed power ranges are interpreted as “high”)) that is configured to provide a negative DC voltage to the second electrode of the plurality of electrodes (22a, para. [0028], which is a similar embodiment to Fig. 1, para. [0037]).
Claim 14: The apparatus Shamouilian in view of Chen does not disclose further comprising an RF power supply, for forming a capacitively coupled plasma in a processing volume of the processing system.
Chen discloses further comprising an RF power supply (36’ [RF power supply], Fig. 6), for forming a capacitively coupled plasma in a processing volume of the processing system (para. [0028-0029]), for the purpose of igniting a capacitively coupled plasma within the processing space (para. [0029]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the RF power supply as taught by Chen with motivation to ignite a capacitively coupled plasma within the processing space.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shamouilian in view of Chen as applied to claims 1, 3-6, 13-14 above, and further in view of US 20010019472 to Kanno.
Claim 2: The apparatus Shamouilian in view of Chen does not disclose wherein the first layer of dielectric material has a thickness between about 5 um and about 300 um.
Kanno discloses wherein the first layer of dielectric material (35 [dielectric film] above electrodes, Fig. 14) has a thickness between about 5 um and about 300 um (para. [0092] 300 microns) for the purpose of having the presence of the insulating films exerting only a negligible effect on application of a bias voltage to the electrode while not affecting the processing of the substrate (para. [0062]). It is noted that the thickness is at the end point of the claimed range, which reads on the claim.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the thickness requirement as taught by Kanno with motivation to have the presence of the insulating films exerting only a negligible effect on application of a bias voltage to the electrode while not affecting the processing of the substrate.
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shamouilian in view of Chen as applied to claims 1, 3-6, 13-14 above, and further in view of US 20040040665 to Mizuno. 
Claims 7-8: The apparatus Shamouilian in view of Chen does not disclose (claim 7) wherein the substrate supporting surface comprises a plurality of protrusions, and one or more gas conduits formed through the substrate support are in fluid communication with a space at the substrate supporting surface that is formed between plurality of protrusions; (claim 8) wherein the one or more gas conduits are fluidly coupled to an inert gas source.
Mizuno discloses (claim 7) wherein the substrate supporting surface (top of 40, Fig. 1) comprises a plurality of protrusions (43a [projections], Fig. 1), and one or more gas conduits (29 [gas introduction path]) formed through the substrate support (40) are in fluid communication with a space (43b [depressions]) at the substrate supporting surface (top of 40) that is formed between plurality of protrusions (43a, para. [0080]); (claim 8) wherein the one or more gas conduits (29) are fluidly coupled to an inert gas source (28 [gas supply source], para. [0021] where gas is inert) for the purpose of holding the substrate temperature by heat conduction of a gas (para. [0008]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the protrusions, gas conduits, inert gas source, and configuration thereof as taught by Mizuno with motivation to hold the substrate temperature by heat conduction of a gas.
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shamouilian in view of Chen, Mizuno as applied to claims 7-8 above, and further in view of US 20070042603 to Kropewnicki.
Claims 9-10: The Shamouilian in view of Chen, Mizuno does not disclose (claim 9) wherein one or more fluid conduits formed in the metal base are fluidly coupled to a coolant source; (claim 10) wherein the substrate support is thermally coupled to the metal base by an adhesive layer interposed therebetween.
Kropewnicki discloses (claim 9) wherein one or more fluid conduits (668, 670 [conduits], Fig. 6) formed in the metal base (664 [base]) are fluidly coupled to a coolant source (672 [fluid source], para. [0045]); (claim 10) wherein the substrate support (666 [electrostatic chuck]) is thermally coupled to the metal base (664) by an adhesive layer (not shown but disclosed as “adhesive” in para. [0049]), interposed therebetween for the purpose of facilitating heat exchange between the electrostatic chuck and the base (para. [0049]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the fluid conduits in the base, and adhesive to thermally coupled the base and chuck as taught by Kropewnicki with motivation to facilitate heat exchange between the electrostatic chuck and the base.
Claims 15-20: (Withdrawn).

Allowable Subject Matter
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten into the independent claim including all of the limitations of the independent claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10510575, US 20190088518, US 10937678, US 20210313213, US 10904996, US 10714372, US 10763150 all disclose the switching from high voltage to pulsed voltage limitations in their disclosure, and same assignee. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972. The examiner can normally be reached M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718